DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the specification in the Applicant’s Preliminary Amendment filed on 10/20/20 have been entered.
According to the Amendment, claims 1-19 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2009/0185884 to Wurman et al. (Wurman).  In regards to claim 11, Wurman discloses a 20) in inventory management system (10) having a plurality of pick stations (50), a first plurality of storage locations (90) proximate the plurality of pick stations and a second plurality of storage locations (76) remote from the plurality of pick stations (see ¶¶ [0034-0036] for describing an inventory system comprising a workspace with mobile drive units for transporting items among storage spaces, drift spaces, and inventory stations), the method comprising:
according to a first mode of operation, operating a controller to control movement of a vehicle to retrieve a first inventory item from one of the second plurality of storage locations and to deliver the first inventory item to one of the pick stations (see ¶ [0051] for controlling, via a management module, a mobile drive unit to transport an inventory item from a storage space to an inventory station); and 
according to a second mode of operation, operating a controller to control movement of a vehicle to retrieve the first inventory item from one of the second plurality of storage locations and to transfer the first inventory item to one of the first plurality of storage locations (see ¶ [0051] for controlling, via a management module, a mobile drive unit to transport an inventory item from a storage space to a drift space proximate the inventory station).

In regards to claim 12, Wurman further discloses, or at minimum suggests, that the method further comprises determining an amount of time required, at a current level of resources, to fulfill a request for the first inventory item by operation of an available vehicle according to the first mode of operation. See ¶¶ [0003], [0056] (determining, via 
In regards to claim 13, Wurman further discloses, or at minimum suggests, that the method further comprises operating a first of the vehicles according to the second mode of operation when the time required to fulfil a request for the first inventory item, by operation of the available vehicle according to the first mode of operation, is determined to exceed a threshold. See ¶¶ [0003], [0056] (transporting an item to a given drift space based on select criteria such as the time required for a mobile drive unit to transport the item from storage to an inventory station).

In regards to claim 14, Wurman further discloses, or minimum suggests, that the method further comprises operating a first of the vehicles according to the first mode of operation when the time required to fulfil a request for the first inventory item, by operation of the available vehicle according to the first mode of operation, is determined not to exceed a threshold. See ¶¶ [0003], [0056] (transporting an item past a drift space and directly to an inventory station based on select criteria such as the time required for a mobile drive unit to transport the item from storage to an inventory station).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the 

Claims 1-4 are rejected under § 103 as being obvious over CN 108706265 A to Jiangsu (Jiangsu) in view of Wurman, supra.  In regards to claim 1, Jiangsu discloses an inventory management system, comprising a plurality of automated vehicles (14), each vehicle having an onboard power source (see ¶ [0040] for inferring an onboard power source from a means for providing power to operate the vehicle’s motor), a first drive system (see Fig. 5 for showing a driving means for driving the vehicle in a horizontal direction) configured to horizontally displace the vehicle, a second drive system (see Fig. 5 for showing a driving means for driving the vehicle in a horizontal direction) configured to vertically displace the vehicle along a guide system, and a platform (see Figs. 4-5 showing a cargo platform for carrying cargo on the shuttle vehicle) for supporting an item of inventory during vertical and horizontal displacement of the vehicle. 
However, Jiangsu does not explicitly disclose 
a plurality of pick stations; 
a first plurality of storage locations dimensioned and arranged to store inventory items at a first zone of vehicle operation; 
a second plurality of storage areas dimensioned and arranged to store inventory items at a second zone of vehicle operation, wherein first pick station of the plurality of pick stations is disposed at a location closer to the first zone of vehicle operation than to the second zone of operation; 
wherein, according to a first mode of operation, at least one vehicle of the plurality of vehicles is configured to retrieve a first inventory item from one of the second plurality of storage locations and to deliver the first inventory item to the first pick station; and 
wherein, according to a second mode of operation, at least one vehicle of the plurality of vehicles is configured to retrieve the first inventory item from one of the second plurality of storage locations and to transfer the first inventory item to one of the first plurality of storage locations.
Although Jiangsu does not explicitly disclose those limitations, such features are found in the prior art.  In fact, Wurman teaches an automated storage and retrieval system comprising:
a plurality of pick stations (50); 
a first plurality of storage locations (90) dimensioned and arranged to store inventory items at a first zone of vehicle operation; 
a second plurality of storage areas (76) dimensioned and arranged to store inventory items at a second zone of vehicle operation, wherein first pick station of the plurality of pick stations is disposed at a location closer to the first zone of vehicle operation than to the second zone of operation; 
wherein, according to a first mode of operation (see Fig. 3 depicting 304a-b), at least one vehicle of the plurality of vehicles is configured to retrieve a first inventory item from one of the second plurality of storage locations and to deliver the first inventory item to the first pick station (see ¶¶ [0051], [0057] for controlling, via a 
wherein, according to a second mode of operation, at least one vehicle of the plurality of vehicles is configured to retrieve the first inventory item from one of the second plurality of storage locations and to transfer the first inventory item to one of the first plurality of storage locations (see ¶ [0051] for controlling, via a management module, a mobile drive unit to transport an inventory item from a storage space to a drift space proximate the inventory station).
Thus, it would have been obvious to modify the system of Jiangsu with the inventory routing control feature of Wurman in order to have a system which is able to more efficiently respond to the requests for high demand goods while minimizing the time required to transport such goods from storage to inventory stations.

In regards to claim 2, Wurman further discloses that the system further comprises a controller configured to determine an amount of time required, at a current level of resources, to fulfill a request for the first inventory item by operation of an available vehicle according to the first mode of operation. See ¶¶ [0003], [0056] (determining, via a management module, the time required for a mobile drive unit to transport an item from storage to an inventory station or a drift space just shy thereof).

In regards to claim 3, Wurman further discloses that the controller is further configured to direct a first of the vehicles to operate according to the second mode of operation when the time required to fulfil a request for the first inventory item, by See ¶¶ [0003], [0056] (transporting an item to a given drift space based on select criteria such as the time required for a mobile drive unit to transport the item from storage to an inventory station).

In regards to claim 4, Wurman further discloses that the controller is further configured to direct a first of the vehicles to operate according to the first mode of operation when the time required to fulfil a request for the first inventory item, by operation of the available vehicle according to the first mode of operation, is determined not to exceed a threshold. See ¶¶ [0003], [0056] (transporting an item past a drift space and directly to an inventory station based on select criteria such as the time required for a mobile drive unit to transport the item from storage to an inventory station).

Claims 5-10 and 15-19 are rejected under § 103 as being obvious over Jiangsu in view of Wurman, supra, as applied to claims 2, 5, 6, 5, 5, 12, 15, 16, 15, and 15 respectively, in view of US Pub. No. 2018/0127212 to Jarvis et al. (Jarvis).  In regards to claims 5 and 15, Wurman discloses all limitations of the claimed invention but for determining if demand for a second inventory item is expected to change during an approaching time interval.
Although Jarvis does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Jarvis teaches an automated storage and retrieval method comprising determining if demand for an inventory item is expected to change during an approaching time interval. See ¶ [0043] (generating a picking profile for a given item 
Thus, it would have been obvious to modify the method of Wurman with the inventory control feature of Jarvis in order to determine where the item from storage should be transported.

In regards to claims 6 and 16, Wurman further discloses that the method further comprises operating a second vehicle according to the second mode of operation when demand expected for the second inventory item is determined to exceed a threshold. See ¶ [0051] (controlling, via a management module, a mobile drive unit to transport one or more inventory items from a storage space to a drift space(s) proximate an inventory station without any queue space).

In regards to claims 7 and 17, Wurman further discloses that the method further comprises operating a second vehicle according to the first mode of operation when demand expected for the second inventory item, is determined to be below the threshold. See ¶ [0051] (controlling, via a management module, a mobile drive unit to transport one or more inventory items from a storage space to an inventory station when the empty space in the queue is large enough to accommodate the one or more inventory items).

In regards to claims 8 and 18, Wurman further discloses that the method further comprises operating a second vehicle according to the first mode of operation when See ¶ [0051] (controlling, via a management module, a mobile drive unit to transport one or more inventory items from a storage space to an inventory station when the empty space in the queue is large enough to accommodate the one or more inventory items).

In regards to claims 9 and 19, Wurman further discloses, or at minimum suggests, that the method further comprises operating the vehicle to retrieve the second inventory item from a storage location of the first plurality of storage locations and to transfer the retrieved second inventory item to a storage location of the second plurality of storage locations when demand expected for the second inventory item is determined to be below a threshold. See ¶ [0036] (controlling, via a management module, a mobile drive unit to transport one or more inventory items from a drift space to storage when the need for the items at the inventory station no longer exists).

In regards to claim 10, Jiangsu further discloses that the first drive system includes a first plurality of drive elements (see Fig. 5 showing wheels) dimensioned and arranged for interaction with engagement surfaces of the guide system to cause movement of the vehicle to and from storage locations of a vertical array of storage locations, and wherein the second drive system includes a first plurality of drive elements (1440) spaced apart from one another (see ¶ [0046-0047] for driving the vehicle in a horizontal direction and a vertical direction); and Wurman further discloses that drive system is configured to propel the vehicle over a first underlying support see ¶ [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655